

Exhibit 10.1
SETTLEMENT AGREEMENT




THIS AGREEMENT is made as of the 13th day of August, 2007




BETWEEN:
    
Stephen E. Lerch,
       
(hereinafter referred to as the "Employee")





AND:
         
WORKSTREAM INC.,
 
a corporation incorporated under the laws of Canada
       
(hereinafter referred to as the “Employer”)





WHEREAS:


A.
The Employee and the Employer entered into an Employment Agreement dated as of
the 4th day of August, 2005 (the “Employment Agreement”).



B.
It is the desire of both parties that the Employment Agreement be terminated.



C.
It is the desire of both parties to settle any and all outstanding matters
arising from the Employee’s employment with the Employer pursuant to the terms
hereof.





NOW THEREFORE in consideration of the premises and the mutual covenants herein
and other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged by each of the parties, the parties hereto covenant and
agree as follows:




1.
The Employee resigned as Executive Vice President, Chief Operating Officer, and
Chief Financial Officer of the Employer as of the 25th day of August 2007 and
the Employer accepted the Employee’s resignation on June 11, 2007. For all
purposes of this Agreement, the effective date of resignation is June 11, 2007.
The Employment Agreement is hereby terminated as of the 25th day of August 2007.



 
 

--------------------------------------------------------------------------------

 
 
2



2.
The Employer agrees to the following terms related to the employee’s separation:

 
a.
Employer shall pay to the Employee at separation 26 days of accrued vacation
($24,417.80), less any and all appropriate deductions (the “Earnout”).

 
b.
Employer agrees to pay 6 months of severance $20,833.33 (less deductions)
monthly with the last payment on February 22, 2008, totaling $125,000.00. This
will include 6 months of car allowance totaling $3514.29 or $270.33 per pay
period.

 
c.
Employee will be entitled to full health and welfare benefits currently in
place, including COBRA and life insurance through the severance period.
($3106.92).

 
d.
Employee agrees to forfeit 350,000 stock options on date of separation, August
24, 2007.

 
e.
Employer agrees to distribute an aggregate total of 100,000 restricted stock
units. Specifically, 33,334 shares are currently vested of which 16,667 have
already been distributed; the remaining 66,666 shares will be granted at
separation along with the undistributed vested amount of 16,667.

 
f.
Employer agrees to pay income tax on the 100,000 shares distributed in calendar
year 2007. These taxes are estimated at 35% of fair value for the award
components at the dates of distribution and will be grossed up as appropriate.

 
g.
Employer agrees to provide executive level outplacement services from Allen and
Associates if the Employee elects to do so within 60 days of separation date.

 
h.
Employer agrees to “give” the Toshiba laptop to Employee after company files
have been extracted and the laptop is certified as “re-purposed” by Workstream’s
Operations Department.



3. Upon payment of the amount set out in paragraph 2, the Employee agrees to
execute the Release in the form attached hereto as Schedule “A”.


 
 

--------------------------------------------------------------------------------

 


3



4.
The parties acknowledge that in carrying out of his duties under the Employment
Agreement, the Employee has had access to and become entrusted with confidential
information regarding the business plans and operations of the Employer,
computer systems and technology, unique methodology and other proprietary
information. The Employee acknowledges that the right to maintain such detailed
confidential information constitutes a proprietary right, which the Employer is
entitled to protect. Accordingly, the Employee shall not at any time hereafter,
disclose any of such detailed confidential information, trade secrets or other
private affairs of the Employer to any person or persons, firm, association or
corporation, nor shall the Employee use the same for any purpose.



5.
The Employee shall not, without prior written consent of the Employer for a
period of six (6) months from the date hereof, either alone or in conjunction
with any individual, firm, corporation, association or any entity, except for
the Employer, whether as principal, agent, shareholder, employee or in any other
capacity whatsoever, perform the duties of or provide the services as are
described in section 2.2 of the Employment Agreement in a business which
competes with the Employer, within any geographical location where the Employer
has carried on business or expended time and personnel and financial resources
or been involved in any capacity in any business. Furthermore, the Employee also
agrees that he will not attempt to hire or encourage to leave their employ, any
of the Employer's other employees.



6.
The rights and obligations that accrue to the Employer under this Agreement
shall pass to its successors or assigns. The rights of the Employee under this
Agreement are not assignable or transferable in any manner. However, if the
Employee should become deceased prior to the full payment of the amounts set
forth in paragraph 2 above, such payments will continue to his heirs until the
obligation has been satisfied.



7.
All dollar amounts referred to in this Agreement are in United States funds.



 
 

--------------------------------------------------------------------------------

 


4

8. 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida as applicable therein.



9.
Future Cooperation and Indemnification. After the separation date, the Employee
will cooperate with, and assist the Employer in any investigations, proceedings
or actions relating to any matters in which he was involved or had knowledge
while employed by the Employer, subject to reimbursement for any expenses. If in
the reasonable discretion of Employee, an attorney is required to assist
Employee in any such proceeding, then Employer will provide Employee counsel
acceptable to both Employee and Employer. The Employer shall also indemnify,
hold harmless and defend Employee from any legal action brought against Employee
as a result of his employment with Employer to the fullest extent permitted by
Florida law except to the extent determined by final judgment that the Employee
engaged in intentional misconduct. Employee will fully cooperate in providing
any defense.



10.
The Employer releases the Employee with respect to any and all known and unknown
claims of any type to date arising out of any aspect of their employment
relationship or the termination of their employment relationship.



11.
The parties agree not to sue each other for any claims covered by the release in
this Agreement following payment of the amounts set forth in paragraph 2.



12.
The prevailing party in any dispute regarding this Agreement is entitled to
payment of its reasonable attorneys’ fees and costs incurred in enforcing this
Agreement.



13. 
This Agreement constitutes the entire agreement between the parties and
supersedes all prior and contemporaneous agreements, understandings and
discussions, whether oral or written, and there are no other warranties,
agreements or representations between the parties except as expressly set forth
herein.



 
 

--------------------------------------------------------------------------------

 


5



14. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective personal representatives, executors, administrators,
successors and assigns.



15. 
This Agreement may be executed by the parties in separate counterparts,
including by facsimile, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.



16.
The Employee acknowledges that he has read and understands the Agreement and
acknowledges that he has had the opportunity to obtain independent legal advice
regarding the terms of the Agreement and their legal consequences.



IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first set forth above.


SIGNED, SEALED & DELIVERED
                     
 /s/
 
 /s/ Stephen E. Lerch
Witness
 
Stephen E. Lerch
                     
WORKSTREAM INC.
             
Per:
 /s/ Michael Mullarkey
 
Title:
Chairman





 
 

--------------------------------------------------------------------------------

 
 
6

SCHEDULE “A”




RELEASE


IN CONSIDERATION of the payment by Workstream Inc. (“Workstream”) of the Earnout
as defined in the Settlement Agreement (the “Settlement Agreement”) between
Workstream Inc. (“Workstream”) and Stephen E. Lerch (“Lerch”), and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged:


LERCH HEREBY RELEASES AND FOREVER DISCHARGES Workstream, its current and former
directors, officers, shareholders, employees and agents and its successors,
administrators and assigns, from and against all actions suits, debts, duties,
covenants, contracts, claims, cross-claims, complaints, statutory rights or
remedies and demands whatsoever and of every nature or kind which Lerch ever
had, now has or hereafter may have against them, including all damages, loss or
injury not known or anticipated but which may arise in the future and all
effects and consequences thereof, arising out of or in any way connected with
Lerch’s employment or the cessation of that employment, including any and all
claims for damages, salary, wages, vacation pay, commissions, bonuses, expenses,
allowances, incentive payments, retirement or pension allowances, stock options
or any other right or benefit in any way arising out of that employment or the
cessation thereof, excluding any and all consideration owed to Lerch as
described in the Settlement Agreement. Lerch specifically releases Workstream
from any claim for notice, pay in lieu of notice, wrongful dismissal, breach of
any employment agreement, in particular the employment agreement between Stephen
E. Lerch and Workstream dated as of the 4th day of April, 2005, severance pay or
any damages or other payment of any kind pursuant to the common law, Ontario
Employment Standards Act, Ontario Human Rights Act or any other applicable or
similar legislation, including any and all applicable or similar U.S.
legislation.


THIS AGREEMENT shall ensure to the benefit Workstream and shall be binding upon
Stephen E. Lerch, his heirs, administrators and assigns.


IT IS UNDERSTOOD AND AGREED that nothing in this Agreement nor the consideration
paid therewith shall be construed as an admission of liability on the part of
Workstream.




 
 

--------------------------------------------------------------------------------

 
 
7


THE RELEASOR HEREBY DELCARES that he fully understands this settlement, and has
had the opportunity to obtain independent legal advice in connection with the
settlement and this release and voluntarily accepts the settlement as a full and
final settlement of all claims as aforesaid.




IN WITNESS WHEREOF the Releaser has hereunto set his hand this 13th day of
August 2007.


SIGNED, SEALED AND DELIVERED
)
 
In the presence of
)
   
)
   
)
 
 /s/
)
/s/ Stephen E. Lerch
Witness
 
Stephen E. Lerch




